DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” in Fig. 1A has been used to designate both “a plurality of particles” and “a plurality of positive plates.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, 9, 13, and 16-17 are objected to because of the following informalities:  
Claim 1, lines 3-4, “the electroactive plates” should be changed to read “the one or more electroactive plates” because the former refers to line 2 of claim 1 as per Fig. 1A of the instant specification.
Claim 5, lines 1-2, “each electromagnet from the plurality of electromagnets” should be changed to read “each electromagnet from the one or more electromagnets” because the former refers to line 8 of claim 1 as per Fig. 1A of the instant specification.
Claim 9, lines 2-3, “one or more plurality of ferromagnetic particles” should be changed to read “a plurality of ferromagnetic particles” to make it consistent with claim 9, line 4 as per Fig. 1A of the instant specification.
Claim 13, lines 1-2, “each electromagnet from the plurality of electromagnets” should be changed to read “each of the one or more electromagnets” to make it consistent with claim 9, lines 2-4.
Claim 13, line 3, “every particle” should be changed to read “every ferromagnetic particle” to make it consistent with claim 9, lines 2-3.
Claim 16, line 1, “of each the” should be changed to read “of each” to delete the extraneous word “the”.
Claim 17, line 1, “the particles” should be changed to read “the plurality of ferromagnetic particles” to make it consistent with claim 9, lines 2-3.
Claim 17, line 2, “the electromagnets” should be changed to read “each of the one or more electromagnets” to make it consistent with claim 9, lines 2-4.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 15, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN 110797589 A) (English machine translation provided herein) and further in view of Murakami (JPS 6054179A) (English machine translation provided herein).
Regarding claim 1, Hou discloses a lead-acid battery (machine translation; [0085]-[0105]) comprising: one or more electroactive plates (machine translation; [0013]) disposed within a casing (machine translation; [0086]-[0087]; the ABL-0009A 12V 7Ah lead-acid battery will have a casing); an electrolyte disposed within the casing and surrounding the one or more electroactive plates (machine translation; [0013]); a plurality of particles disposed with the electrolyte within the casing (machine translation; [0013]); and one or more electromagnets (machine translation; [0022], [0087], [0096]) configured to direct a magnetic field towards the electrolyte (machine translation; [0087], [0089]) to selectively cause movement of the plurality of particles in the direction of the magnetic field so as to agitate the electrolyte (machine translation; [0012], [0031]).
Hou does not disclose wherein each particle of the plurality of particles comprise a ferromagnetic material.
Murakami teaches a lead-acid battery (Murakami; machine translation; [0001]) comprising: one or more electroactive plates (Murakami; Fig. 1; 1, 2) disposed within a casing (Murakami; Fig. 1; 4); an electrolyte disposed within the casing and surrounding the electroactive plates (Murakami; machine translation; [0001]); a plurality of particles disposed with the electrolyte within the casing (Murakami; machine translation; [0001]; ferrous oxide), wherein each particle of the plurality of particles comprise a ferromagnetic material (Murakami; machine translation; [0001]; ferrous oxide) in order to serve as a charge-discharge catalyst in the lead-acid battery (Murakami; machine translation; [0001]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the plurality of particles taught by Murakami to the lead-acid battery of Hou in order to serve as a charge-discharge catalyst in the lead-acid battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Hou discloses all the limitations of the lead-acid battery above and further discloses wherein the one or more electromagnets are disposed on or adjacent to one or more surfaces of the casing (Hou; machine translation; [0087]; fixed to the inner geometric center of the top cover and covered with a waterproof and anti-corrosion polymer diaphragm, the diaphragm considered part of the electromagnet).
Regarding claim 3, modified Hou discloses all the limitations of the lead-acid battery above and further discloses wherein the one or more electromagnets are integrated into one or more surfaces defining the casing (Hou; machine translation; [0087]; fixed to the inner geometric center of the top cover and covered with a waterproof and anti-corrosion polymer diaphragm, the diaphragm considered part of the casing surface).
Regarding claim 4, modified Hou discloses all the limitations of the lead-acid battery above and further discloses wherein the lead-acid battery comprises one or more cells (Hou; machine translation; [0086]-[0087]; the ABL-0009A 12V 7Ah lead-acid battery will comprise one or more cells) and the casing comprises one or more integrated walled partitions that define one or more cell compartments (Hou; machine translation; [0086]-[0087]; the ABL-0009A 12V 7Ah lead-acid battery will have at least six outer walled partitions that define at least one cell compartment and the partitions are integrated to ensure minimal electrolyte leakage), and the one or more electromagnets are integrated into the one or more integrated walled partitions (Hou; machine translation; [0087]; fixed to the inner geometric center of the top cover, i.e. an integrated wall partition, and covered with a waterproof and anti-corrosion polymer diaphragm, the diaphragm considered part of the integrated wall partition).
Regarding claim 5, modified Hou discloses all the limitations of the lead-acid battery above and further discloses wherein each of the one or more electromagnets generates a magnetic field strong enough that each and every particle will be attracted by the magnetic field (Hou; machine translation; [0012], [0031]).
Regarding claim 6, modified Hou discloses all the limitations of the lead-acid battery above and further discloses wherein each particle of the plurality of particles defines a shell of ferromagnetic material disposed around a core (Murakami; machine translation; [0001]; the ferrous oxide will have pores running throughout to include the core and the pores will inevitably include one or more gaseous materials selected from the group consisting of H, He, N, air, or combinations thereof).
Regarding claim 7, modified Hou discloses all the limitations of the lead-acid battery above and further discloses wherein the core comprises one or more gaseous materials selected from the group consisting of H, He, N, air, or combinations thereof (Murakami; machine translation; [0001]; the ferrous oxide will have pores running throughout to include the core and the pores will inevitably include one or more gaseous materials selected from the group consisting of H, He, N, air, or combinations thereof).
Regarding claim 9, Hou discloses a method which would inherently desulfate a lead-acid battery given that the method steps and materials worked upon are similar and thus a similar desulfation would be expected (machine translation; [0085]-[0105]).
Hou further discloses that the method comprises: activating one or more electromagnets (machine translation; [0022], [0087], [0096]) to direct a magnetic field towards a plurality of particles disposed within an electrolyte (machine translation; [0087], [0089]) in a casing defining the lead-acid battery (machine translation; [0086]-[0087]; the ABL-0009A 12V 7Ah lead-acid battery will have a casing) so as to cause the plurality of ferromagnetic particles to move within the electrolyte (machine translation; [0012], [0031]).
Hou does not disclose wherein the one or more plurality of particles are ferromagnetic particles.
Murakami teaches a lead-acid battery (Murakami; machine translation; [0001]) comprising: a casing (Murakami; Fig. 1; 4); an electrolyte disposed within the casing (Murakami; machine translation; [0001]); a plurality of particles disposed with the electrolyte within the casing (Murakami; machine translation; [0001]; ferrous oxide), wherein each particle of the plurality of particles comprise a ferromagnetic material (Murakami; machine translation; [0001]; ferrous oxide) in order to serve as a charge-discharge catalyst in the lead-acid battery (Murakami; machine translation; [0001]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the plurality of particles taught by Murakami to the method of Hou in order to serve as a charge-discharge catalyst in the lead-acid battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Hou discloses all the limitations of the method above and further discloses wherein the one or more electromagnets are disposed on or adjacent to one or more surfaces of the casing (Hou; machine translation; [0087]; fixed to the inner geometric center of the top cover and covered with a waterproof and anti-corrosion polymer diaphragm, the diaphragm considered part of the electromagnet).
Regarding claim 11, modified Hou discloses all the limitations of the method above and further discloses wherein the one or more electromagnets are integrated into one or more surfaces defining the casing (Hou; machine translation; [0087]; fixed to the inner geometric center of the top cover and covered with a waterproof and anti-corrosion polymer diaphragm, the diaphragm considered part of the casing surface).
Regarding claim 12, modified Hou discloses all the limitations of the method above and further discloses wherein the lead-acid battery comprises one or more cells (Hou; machine translation; [0086]-[0087]; the ABL-0009A 12V 7Ah lead-acid battery will comprise one or more cells) and the casing comprises one or more integrated walled partitions that define one or more cell compartments (Hou; machine translation; [0086]-[0087]; the ABL-0009A 12V 7Ah lead-acid battery will have at least six outer walled partitions that define at least one cell compartment and the partitions are integrated to ensure minimal electrolyte leakage), and the one or more electromagnets are integrated into the one or more integrated walled partitions (Hou; machine translation; [0087]; fixed to the inner geometric center of the top cover, i.e. an integrated wall partition, and covered with a waterproof and anti-corrosion polymer diaphragm, the diaphragm considered part of the integrated wall partition).
Regarding claim 13, modified Hou discloses all the limitations of the method above and further discloses wherein each of the one or more electromagnets generates a magnetic field strong enough to attract each and every ferromagnetic particle from inside the electrolyte (Hou; machine translation; [0012], [0031]).
Regarding claim 14, modified Hou discloses all the limitations of the method above and further discloses wherein each ferromagnetic particle of the plurality of ferromagnetic particles defines a shell of ferromagnetic material disposed around a central region (Murakami; machine translation; [0001]; the ferrous oxide will have pores running throughout to include the central region and the pores will inevitably include one or more gaseous materials selected from the group consisting of H, He, N, air, or combinations thereof).
Regarding claim 15, modified Hou discloses all the limitations of the method above and further discloses wherein the central region comprises one or more gaseous materials selected from the group consisting of H, He, N, air, or combinations thereof (Murakami; machine translation; [0001]; the ferrous oxide will have pores running throughout to include the central region and the pores will inevitably include one or more gaseous materials selected from the group consisting of H, He, N, air, or combinations thereof).
Regarding claim 17, modified Hou discloses all the limitations of the method above and further discloses wherein motion of the plurality of ferromagnetic particles is controlled by sequential energizing the coils of each of the one or more electromagnets in a predetermined order, in turn generating desired wave-like motion of the electrolyte (Hou; machine translation; [0012], [0022], [0031], [0087], [0096]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN 110797589 A) (English machine translation provided herein) and Murakami (JPS 6054179A) (English machine translation provided herein) as applied to claims 1 and 9 above, and further in view of Onodera et al. (JP 2019071194 A) (English machine translation provided herein).
Regarding claim 8, modified Hou discloses all the limitations of the lead-acid battery above but does not disclose wherein exposed surfaces of each particle of the plurality of particles is coated with one or more protective coatings.
Onodera teaches a battery (Onodera; machine translation; [0001]) comprising: a casing (Onodera; Fig. 2; 190); an electrolyte disposed within the casing (Onodera; machine translation; [0018]), a plurality of particles (Onodera; Fig. 1; 10) disposed with the electrolyte within the casing (Onodera; machine translation; [0018], [0025]), wherein each particle of the plurality of particles comprise a ferromagnetic material (Onodera; Fig. 1; 11), wherein exposed surfaces of each particle of the plurality of particles is coated with one or more protective coatings (Onodera; Fig. 1; 12) to serve as an insulator and suppress a short-circuit if a foreign conductive material penetrates the casing (Onodera; machine translation; [0010]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the plurality of particles of Onodera to the lead-acid battery of modified Hou to serve as an insulator and suppress a short-circuit if a foreign conductive material penetrates the casing and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, modified Hou discloses all the limitations of the method above but does not disclose wherein exposed surfaces of each ferromagnetic particle of the plurality of ferromagnetic particles is coated with one or more protective coatings.
Onodera teaches a method to mediate a short-circuit in a battery (Onodera; machine translation; [0001], [0010]) comprising: the method comprising: activating one or more electromagnets to direct a magnetic field (Onodera; machine translation; [0009]-[0011]; the foreign conductive object becomes an electromagnet) towards a plurality of ferromagnetic particles (Onodera; Fig. 1; 10)  disposed within an electrolyte (Onodera; machine translation; [0018], [0025]) in a casing defining the battery (Onodera; Fig. 2; 190) so as to cause the plurality of ferromagnetic particles to move within the electrolyte battery (Onodera; machine translation; [0011]), wherein exposed surfaces of each ferromagnetic particle of the plurality of ferromagnetic particles is coated with one or more protective coatings (Onodera; Fig. 1; 12) to serve as an insulator and suppress a short-circuit if a foreign conductive material penetrates the casing (Onodera; machine translation; [0010]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the plurality of particles of Onodera to the method of modified Hou to serve as an insulator and suppress a short-circuit if a foreign conductive material penetrates the casing and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/
Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759